Citation Nr: 1120094	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  09-35 854	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a back disorder.

2.  Whether new and material evidence has been received to reopen a claim of service connection for sleep apnea.

3.  Entitlement to service connection for a left hip disability, to include as secondary to a back disorder.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to January 1968 and from December 1990 to September 1991, and also had many years of service in the Air National Guard.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Louis, Missouri RO in May 2008 (which in pertinent part denied service connection for bilateral hearing loss and tinnitus and declined to reopen a claim of service connection for sleep apnea) and July 2009 (which in pertinent part denied service connection for a left hip disorder and declined to reopen a claim of service connection for a back disorder). 

The issues of service connection for a back disability (on de novo review), sleep apnea (on de novo review), a left hip disability, bilateral hearing loss, and tinnitus are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed August 2005 rating decision denied the Veteran's claim of service connection for spinal arthritis and back problems based essentially on findings that such disability was not manifested in, or shown to be related to, his active duty service.

2.  Evidence received since the August 2005 rating decision includes lay (buddy) statements indicating in essence that the Veteran sustained a back injury in service; relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability; and raises a reasonable possibility of substantiating such claim.

3.  An unappealed August 2005 rating decision denied service connection for sleep apnea, based essentially on findings that such disability was not manifested in, or shown to be related to, the Veteran's active duty service.

4.  Evidence received since the August 2005 rating decision includes several lay (buddy) statements in essence supporting that sleep apnea was manifested during the Veteran's active duty service; relates to an unestablished fact necessary to substantiate the claim of service connection for sleep apnea; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claims of service connection for a back disability and for sleep apnea may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  However, inasmuch as this decision grants in full those portions of the claim that are being addressed, there is no reason to belabor the impact of the VCAA on these matters, since any notice error or duty to assist omission as to these matters addressed is harmless.  

Legal Criteria, Factual Background, and Analysis

An August 2005 rating decision denied the Veteran's claims of service connection for spinal arthritis and back problems, and for sleep apnea based essentially on findings that such disabilities were not manifested in, or shown to be related to, the Veteran's active duty service.   The appellant did not finalize an appeal as to these denials, and the decision became final.  38 U.S.C.A. § 7105.

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Back Disability Background

The Veteran contended in his April 2005 claim that he sustained a back injury loading an airplane while serving on active duty in about January 1991.  He stated that he was helping to move a load from a forklift he was operating, and the load fell off the end of the forks, causing him to fall as well, hitting his back against the rollers on a C-130 aircraft.  He stated that he was treated for the injury by an Air Force doctor.  He also cited an incident when he fell out of a top bunk bed while serving on active duty in England in late May or early June 1991 and hurt his back, while awaiting transit for return to the United States.  He related that he forgot he was in an upper bunk as he usually slept on a cot, and that he self-treated that injury with pain pills, as there was no doctor available.

Evidence of record at the time of the August 2005 rating decision included the Veteran's service treatment records (STRs), which show several reports of back pain (though not during a period of active duty).  

July 1984 records note that the Veteran was involved in a motor vehicle accident in which he sustained multiple contusions to the head, neck, left arm, right shoulder, and right side of the rib cage, with related pain.  Treatment records show he was found to have a closed fracture of the T10 rib on the right side.  He was restored to full duty status in late August 1984.  A July 1984 Line of Duty Determination found the Veteran to have been in the line of duty [National Air Guard] at the time of the motor vehicle accident.  

February 1986 records note the Veteran had severe pain near the paravertebral muscles medial to the right scapula secondary to trauma sustained from a life raft and its carbon dioxide cartridge landing on his back; the diagnosis was muscle trauma with spasm.  

A June 1987 treatment record notes the Veteran had back pain for 3 to 4 weeks, for which he took pain pills off and on.  On physical examination, straight leg maneuver caused pain on the left and there was soreness in the left paralumbar area.

A September 1992 (following the December 1990 to September 1991 active service) examination report notes there was no significant medical or surgical history since the previous examination in September 1988; the spine was "normal" on clinical evaluation; the Veteran's medical history did not mention any pertinent complaints.  

A July 1994 record notes the Veteran was placed on physical profile following a back injury and hospitalization; there is no indication that the Veteran was on active duty at that time.  

On August 1995 examination, the Veteran reported recurrent back pain for which he was taking muscle relaxers; he reported he had had backaches for 6 to 7 months.  On October 1995 examination, the Veteran endorsed a "normal" spine.  

Also in evidence at the time of the August 2005 rating decision were VA and private treatment records with diagnoses of lumbar radiculopathy, syringomyelia, and myofascial disease.  An April 2000 treatment record noted a complaint of lower back pain.  An April 2005 treatment record noted complaints of left low back pain that "started three months ago without any particular injury or trauma".  The Veteran denied any previous episodes of trauma. 

Evidence received since the August 2005 decision includes private medical records showing ongoing treatment for several diagnosed back problems; several "buddy" statements corroborating the two incidents cited by the Veteran as the cause of his current back disability; and statements from the Veteran.  The buddy statements indicate the authors served with the Veteran in Operation Desert Storm from January to June 1991, and that they were aware he sustained a back injury helping to move a large safe; the injury caused him several weeks of pain and discomfort and he went to the medics where aspirin was prescribed.  The buddy statements also describe a brief stayover in England on the return trip from serving in Saudi Arabia, when the Veteran fell from the top of a bunk-bed and injured his back.  The Veteran was reportedly in such pain and discomfort on a stop for refueling in Iceland that he stayed on the aircraft during refueling.

Sleep Apnea Background

In his April 2005 claim the Veteran stated that his sleep apnea disability began after he returned home from his active duty period in Saudi Arabia in 1991.  He related that he was sent to Offutt Air Force Base, where he first experienced symptoms [of sleep apnea] and allegedly complained to a doctor there of trouble with sleep apnea many times before receiving the diagnosis in 1995.  He reported that he was discharged from the National Guard because of sleep apnea because he could no longer be mobilized or moved into a different job.

Evidence of record at the time of the August 2005 rating decision included the Veteran's service treatment records (STRs), which are silent for complaints or diagnosis of sleep apnea during any active duty period.  

The evidence at that time also included private treatment records first showing a diagnosis of sleep apnea in September 1995.  

A September 1992 examination included a pulmonary function questionnaire wherein the Veteran endorsed shortness of breath upon hurrying 2 or more blocks, but denied all other breathing difficulties, and denied feeling "abnormally sleepy most of the time".  

An August 1995 examination report notes that the Veteran's chief complaint was problems with sleeping since March 1991, including waking up frequently, problems with snoring, reported apneic episodes, and daytime sleepiness.  

On September 1995 treatment, severe obstructive sleep apnea was diagnosed following a sleep study.  

On April 1997 private treatment record, the impression was severe obstructive sleep apnea following a uvulopalatopharynogoplasty improved with c-pap machine.  

A July 1997 letter indicated the Veteran was status post uvulopalatopharyngoplasty and continued to have some obstructive sleep apnea.  

An August 1997 Medical Board Report recommended medical disqualification from continued Air National Guard service due to severe obstructive sleep apnea, with approximate date of origin of September 1995, found to have existed prior to service but not permanently aggravated by service.  

An April 2000 post-service treatment record noted sleep apnea. 

Evidence received since the August 2005 rating decision includes private medical records indicating continuing sleep apnea; buddy statements in support of the Veteran's contention that his symptoms of sleep apnea began during active duty service in 1991; and statements from the Veteran.  The buddy statements describe the individuals' experiences staying in the same barracks with the Veteran on active duty in Desert Storm in 1991 and witnessing his sleep apnea: after falling asleep each night he would begin snoring and shortly thereafter would stop breathing for 20 to 45 seconds at a time, after which he would awake gasping for air and fall back asleep; the pattern continued throughout the night.  The Veteran reported that his colleagues in Operation Desert Storm "told him that he snored loudly and stopped breathing occasionally."

Analysis

Because the claim of service connection for a back disability was previously denied essentially on the basis that there was no nexus between the Veteran's back disability and his period of active duty service, for evidence to be new and material in the matter, it would have to tend to support that there is/may be a nexus between the Veteran's current back disability and his service.  Because there was previously no credible evidence of a back injury in service, the "buddy" statements by former fellow servicemen attesting that they witnessed/were aware of back injuries the Veteran sustained in service identify a possible inservice etiological factor for the Veteran's current low back disability.  For purposes of reopening the claim, the lay statements must be considered credible.  As they pertain to the matter of a nexus between current back disability and service, they address an unestablished fact necessary to substantiate the claim of service connection for a back disability and raise a reasonable possibility of substantiating the claim.   Therefore, they are new and material evidence, and the claim of service connection for a back disability must be reopened.  

The claim of service connection for sleep apnea likewise was previously denied on the basis that such disability was not manifested in or shown to be related to the Veteran's active duty service.  Consequently, for evidence to be new and material in the matter, it would have to tend to relate the Veteran's diagnosed sleep apnea to his service.  The "buddy" statements submitted by the Veteran report that the authors witnessed the Veteran having alleged manifestations of sleep apnea during his active duty service.  Once again, for purposes of reopening these statements are considered credible.   They were not previously of record and, therefore, are new.  Because sleep apnea being manifested in service would tend to support that such disability is related to service, they address the unestablished fact necessary to substantiate the claim of service connection for sleep apnea, raise a reasonable possibility of substantiating the claim and are material.  

In light of the foregoing, the claims of service connection for a back disability and for sleep apnea may be reopened.  


ORDER

The appeal to reopen a claim of service connection for a back disability is granted.

The appeal to reopen a claim of service connection for sleep apnea is granted.



REMAND

Regarding the reopened claim of service connection for a back disability, the Veteran submitted buddy statements that appear to corroborate two alleged back injuries in service claimed to have caused his current back disability.  Notably, he states that he was treated by an Air Force doctor for injury he alleges he sustained operating a forklift in January 1991; buddy statements indicate that he "went to the medics" to seek treatment, and that aspirin was prescribed.  

However, a review of the claims file does not find any record substantiating that the Veteran sought back treatment in or around January 1991.  [The Veteran has reported that he did not seek treatment for the incident of falling off the top bunk of a bed as no doctor was available.]  Hence, the service treatment records associated with the record may be incomplete, requiring exhaustive development.   

In support of the request to reopen the claim of service connection for a back disability, the Veteran has cited an additional incident as a possible etiological factor, a motor vehicle accident in the 1980s (when he was serving with a National Air Guard unit, and not shown to have been on Federalized status, i.e., called to active duty by the President).  A Line of Duty Determination notes the Veteran sustained multiple contusions to the neck, ribs, shoulder, and forearm (and that such were found to have been sustained in the line of duty).  He thus appears to be alleging that the 1984 incident was during a period of federalized (and qualifying for VA compensation benefits) service.  This allegation must be addressed and any ambiguity resolved.  Regardless, complete records of the treatment the Veteran received in connection with the July 1984 truck accident are pertinent evidence that is not associated with the claims file, and that must be secured.  The record also suggests the Veteran sustained additional back injuries in 1986 and in 1994; any records of treatment for such injuries likewise are pertinent evidence that is outstanding, and that must be secured.   

VA's duty to assist includes providing for a VA examination/securing a medical opinion, when necessary.  A VA examination is necessary in a service connection claim when:  (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service; (3) there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) there is otherwise insufficient competent evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to factor # 3 above the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the factors outlined above are met, an examination to determine the nature of, and likely etiology for, the Veteran's current low back disability is necessary.

The Veteran's left hip disability is claimed as secondary to his back disability; therefore the claim for service connection for the left hip disability is inextricably intertwined with the claim for a back disability and consideration of that matter must be deferred pending resolution of the service connection for a back disability claim.

An August 1997 Medical Board Report recommended that the Veteran be medically disqualified from continued National Guard service due to severe obstructive sleep apnea.  Buddy statements submitted by the Veteran appear to support his allegation that his sleep apnea arose during his period of active service from December 1990 to September 1991.  It is unclear whether the descriptions of their observations of the Veteran while he was on active duty do indeed reflect that he had sleep apnea while on active duty; that is a medical question, and medical guidance is necessary.  

Regarding the claims of service connection for bilateral hearing loss and tinnitus, the Veteran contends that he was exposed to acoustic trauma from the noise of many military aircraft taking off and landing day and night while he was stationed in Saudi Arabia in 1991.  He stated that his duty station and sleeping tent were right next to a flight line and his work environment was small and constantly noisy with varying degrees of severity.  He also stated that his duties on active service included loading and unloading aircraft, involving further exposure to noise trauma.  In addition he identified other sources of hazardous noise levels in service, including  vacuum pumps, air compressors, exploding life preservers, and one incident involving an exploding life-raft.  He has submitted buddy statements in support of his contention that he first experienced tinnitus while on active duty in Operation Desert Storm in 1991.   

The Board also notes that the Veteran was a parachute rigger during his first period of active duty service (in 1967 and 1968) and that consequently it may be conceded that he was exposed to noise trauma during that period of service.  

The Veteran's active duty service treatment records (STRs) are silent for hearing loss or tinnitus.  Additional records include a report of a September 1992 periodic examination (approximately one year after his separation from the second period of active duty) when he endorsed "normal" ears and denied hearing loss, and audiometry found hearing within normal limits.  On February 1995 hearing conservation examination, the Veteran reported ringing in the ears, and bilateral hearing loss was noted.  On August 1995 examination, the Veteran reported hearing loss and "ear, nose, or throat trouble".  On November 1997 hearing conservation examination, the Veteran reported ringing in his ears, hearing loss in the right ear was noted.

On April 2008 VA audiological examination, the Veteran described his exposures to hazardous noises.  He complained of constant bilateral tinnitus, present for 20 years (since approximately 1988), which the examiner opined was consistent with noise exposure and bilateral hearing loss.  

The examiner noted that the Veteran was exposed to aircraft engine noise while on active duty in the Air Force as well as in his civilian occupation working on the air base.  The examiner noted a definite decrease in hearing sensitivity in approximately 1988 as compared to results from 1980, but found that this period was not a known active duty period.  The examiner stated, "Whether acoustic trauma while on active duty contributed to this Veteran's hearing loss and tinnitus I cannot determine without resorting to mere speculation." 

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court found a VA examiner's statement, that there was insufficient information to provide an etiological opinion regarding hearing loss without resorting to mere speculation, to be ambiguous regarding whether further information was required for an opinion, and determined that clarification was needed.  The Court held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data were fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.   The Court instructed the Board in that case to return the matter to the examiner for an etiology opinion on the tinnitus and hearing loss.  

In the instant case, the April 2008 audiological examination report is inadequate, as it fails to note the findings of hearing loss for VA purposes in 1995 and 1997 (4 and 6 years after separation from active duty service) and is  inconclusive (and insufficient pursuant to Jones).  Therefore, another audiological evaluation is necessary.

Finally, records of any VA treatment the Veteran may have received for the disabilities on appeal are constructively of record and must be secured.

The Veteran is advised that under 38 C.F.R. § 3.158(a), when evidence (to include identifying information and releases) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for an exhaustive search (to include contacting the treating facility) for the STR(s) pertaining to the evaluation/treatment the Veteran alleges he received from an Air Force Doctor upon his alleged injury on active duty in approximately January 1991.  He must assist in this matter by providing any further identifying information.  If the STR(s) cannot be located, it must be so noted in the record (with a description of the scope of the search), and the Veteran should be so notified.  

The RO should also secure for association with the claims file copies of the complete clinical records (those not already associated with the claims file) of all VA evaluations and/or treatment the Veteran has received for the disabilities on appeal.  

2.  The RO should ask the Veteran to identify all providers of private evaluation(s) and/or treatment he has ever received for each of the disabilities at issue in this appeal and releases for VA to secure copies of the complete clinical records of all such evaluations and/or treatment. Of particular interest are his evaluations/treatment for injuries sustained in a motor vehicle accident in 1984, treatment he received for a back injury in 1996, and evaluations and treatment considered in connection with the National Air Guard Board determination as to his sleep apnea in 1997.  If the Veteran provides incomplete identifying information/releases, he should be so advised and asked to provide what was omitted.  If the response remains incomplete, or he does not respond, the claims must be processed under 38 C.F.R. § 3.158(a).  If the response is adequate, the RO must secure for the record copies of the complete clinical records from all identified sources.  

3.  The RO should then (if the development sought in #2 is completed) arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his current back and left hip disabilities.  The examiner must examine the Veteran, review the complete record, and provide opinions responding to the following:

(a) Please identify (by clinical diagnosis) each of the Veteran's back and left hip disability entities.  

(b) As to each diagnosed back disability entity, please indicate whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's active duty service, including the injuries therein he and his buddies describe, or whether the disability is more likely due to nonservice-related factors/intercurrent injuries?

(c) As to each diagnosed left hip disability entity, please indicate whether it is at least as likely as not (a 50% or better probability) that such disability was caused or aggravated by the Veteran's back disability/disabilities?  

The examiner must fully explain the rationale for all opinions given, with references to supporting clinical data/lay statements (and noting any inconsistencies between the factual data and allegations made).  

4.  The RO should also arrange for an audiological evaluation of the Veteran (with audiometric studies), to determine the presence and likely etiology of any hearing loss disability and/or tinnitus.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following:  

(a) Does the Veteran have a hearing loss disability (by VA standards) in either ear/ both ears?  Please comment on the significance of any existing clinical data that may conflict with the conclusion.  

(b) If a hearing loss disability is found, what is the most likely etiology for such hearing loss?  Specifically, is it at least as likely as not (a 50% or greater probability) that it is related to the Veteran's active duty service, including as due to documented exposure to noise trauma therein?

(c) What is the most likely etiology for the Veteran's reported tinnitus?  Specifically, is it at least as likely as not (a 50% or greater probability) that it is related to the Veteran's active duty service, including as due to documented exposure to noise trauma therein?

The examiner must explain the rationale for all opinions.  If the examiner must state that an opinion cannot be provided without resort to mere speculation, s/he must indicate that the relevant evidence was fully considered and must also provide the basis for the opinion.

5.  The RO should also arrange for the Veteran to be examined by an appropriate physician to ascertain the likely etiology of his diagnosed obstructive sleep apnea.  Based on examination of the Veteran and review of the entire record (to specifically include the lay statements the Veteran has submitted on his behalf), the examiner should provide an opinion that responds to the following:
What is the most likely etiology for the Veteran's diagnosis of obstructive sleep apnea?  Specifically, is it at least as likely as not (a 50% or better probability) that the sleep apnea arose during (was first manifested in, or is otherwise etiologically related to) his period of active duty from December 1990 to September 1991?  The examiner should explain the rationale for all opinions, with citation to factual data/medical texts or treatises as appropriate.  In explaining the rationale for the opinion the examiner should comment on the lay statements by the Veteran's buddies, i.e., whether their descriptions present a disability picture diagnostic of sleep apnea, and whether they may reasonably be found to support that sleep apnea was manifested during that period of active service.  The examiner should also discuss the known causes of sleep apnea, and the factors for such shown in the instant case (both during and outside of active duty service).  

6.  The RO should then re-adjudicate the Veteran's claims, including service connection for a back disability and sleep apnea on de novo review (and addressing any credibility questions raised), and the left hip disability in light of the determination on the back claim.  If any remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


